t c summary opinion united_states tax_court teresa johnson petitioner v commissioner of internal revenue respondent docket no 6956-07s filed date teresa johnson pro_se randall l eager for respondent gustafson judge this case was heard pursuant to the provisions of section in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1unless otherwise indicated all citations to sections refer to the internal_revenue_code_of_1986 u s c in effect for the tax_year at issue and all citations to rules refer to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs determined a dollar_figure deficiency in petitioner teresa johnson’s federal_income_tax the issues for decision are i whether ms johnson is entitled to the dependency_exemption deduction for her niece under sec_151 and sec_152 ii whether ms johnson is entitled to the child_tax_credit for her niece under sec_24 and iii whether ms johnson is entitled to an earned_income_tax_credit under sec_32 this court has no doubt that ms johnson did as she testified at trial take care of her niece like she was her daughter however based on the facts proved at trial ms johnson is not entitled to these tax benefits background some of the facts have been stipulated and are so found the stipulation of facts filed date and the attached exhibits are incorporated herein by this reference at the time that she filed her petition teresa johnson resided in south carolina teresa johnson’s relationship and living arrangements with her niece during teresa johnson was single and lived in hollywood south carolina at the same address with i her mother ii her two sisters nola l johnson and dionna johnson and iii her 3-year-old niece ss who is the daughter of dionna johnson and antonio smalls sources of income in the household during teresa johnson her sister nola l johnson and her mother all had sources of income teresa johnson was a full-time_employee at sebring island security and also received income from her service in the u s army national guard in total teresa johnson’s adjusted_gross_income was dollar_figure in nola l johnson was also employed full time and her adjusted_gross_income was dollar_figure in during teresa johnson’s mother received social_security_benefits however teresa johnson’s other sister and ss’s mother dionna johnson was unemployed and had no income during ss’s sources of support as explained below in more detail support for ss came from a number of sources including i teresa johnson’s great-uncle 2it is the policy of this court not to identify minors we refer to teresa johnson’s niece by using her initials rule a 3ss’s mother dionna johnson testified that teresa johnson supported her and ss during and that her mother’s social_security_benefits did not cover any of the costs for ss however this testimony is contradicted by teresa johnson’s testimony that her mother’s social_security_benefits covered approximately percent of their household’s utility costs which are in part a cost of supporting ss furthermore dionna johnson did not provide specific information as to the type or monetary amount of support teresa johnson provided for her or ss in addition teresa johnson testified that she is not in continued who provided their housing ii teresa johnson’s mother who covered approximately percent of utility costs iii teresa johnson who covered approximately percent of utility costs and possibly a portion of medical and clothing costs iv the state of south carolina which provided food stamps to cover food costs v medicaid which covered some or all medical costs and vi ss’s mother who provided daily childcare for ss from the record it is unclear whether the above sources also paid other expenses_incurred in supporting ss or whether other persons such as ss’s father provided ss with any support the house where teresa johnson resided in was owned by her great-uncle and neither she nor the other occupants paid any rent or mortgage payments during the only utility costs which were shown as having been paid for the house were gas and electricity which were paid first by teresa johnson’s mother’s social_security_benefits the remainder of those utility costs approximately percent were paid_by teresa johnson neither teresa johnson nor the other occupants had a water bill because they lived in the country and their water was free continued possession of any receipts or any other documentation substantiating her support costs for ss during nor did she offer any such receipts or documentation into evidence however as is explained in the discussion infra section i this lack of substantiation does not affect the outcome of this case during the state of south carolina provided food stamps to cover the cost of food for ss and teresa johnson’s mother from the record it is unclear whether mr smalls the father of ss provided any support for ss during there were no daycare costs for ss during because ss’s mother dionna johnson provided daily childcare for ss during ss was fully covered by medicaid and she had no extraordinary medical costs or hospital bills the record does not show whether there were any medical costs for ss that were not paid_by medicaid during and if so who paid them it is also unclear how much if any of ss’s clothing was provided by teresa johnson notice_of_deficiency teresa johnson timely filed her form_1040 u s individual_income_tax_return with the irs on date on that return she claimed a dependency_exemption deduction for ss the child_tax_credit for ss and the earned_income_tax_credit nola l johnson also claimed ss as a dependent on her form_1040 on date the irs mailed teresa johnson a statutory_notice_of_deficiency for tax_year that disallowed 4at trial teresa johnson first said that she provided percent of ss’s clothing but later corrected her claim to percent the dependency_exemption deduction for ss the child_tax_credit for ss and the earned_income_tax_credit discussion teresa johnson has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue she therefore bears the burden_of_proof see rule a i applicable law the definition of a dependent and the support_test changed from to because sec_151 and sec_152 were amended the working families tax relief act of publaw_108_311 secs 118_stat_1169 amended sec_151 and sec_152 effective for tax years beginning after date while both parties appear to be aware of the new support_test and the so-called tie-breaker rule effective for tax years beginning after date they also discussed at trial and in their briefs the old support_test which is irrelevant for tax years beginning after in his post-trial brief respondent cites sec_1_152-1 income_tax regs for the proposition that i n order to claim the dependency_exemption deduction the taxpayer must provide over half of the dependent’s support however that regulation has not yet been amended to reflect the new support_test enacted in and is invalid to the extent that it conflicts with the amended version of sec_151 and sec_152 this case involves the tax_year in which the new support_test and tie-breaker rule applies however we note that even if the old support_test applied teresa johnson did not show that she provided over half of ss’s support so as to satisfy that test it seems clear that teresa johnson provided more of ss’s support than her sister nola l johnson did however ss received public aid and support from several other family members in and teresa johnson has not met her burden of proving that she provided over half of ss’s support teresa johnson has proved only that she paid percent of the household utility bills an unknown amount of ss’s medical costs that were not covered by medicaid if any and possibly some clothing ii dependency_exemption deduction sec_151 allows taxpayers an annual exemption deduction for each dependent which is defined in sec_152 to include a qualifying_child beginning with the tax_year a qualifying_child like ss must meet four tests set forth in sec_152 the relationship residence age and support tests the claimed dependent must i be a child of the taxpayer descendant of a child of the taxpayer a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative ii have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year iii be under the age of or a student under the age of and iv not provide over one-half of his or her own support in his pretrial memorandum respondent concedes that ss meets the first three tests furthermore the record shows that year-old ss does not provide more than half of her own support and thus meets the support_test therefore ss is a qualifying_child of teresa johnson under sec_152 however under the four tests set forth in sec_152 ss also appears to be a qualifying_child of several other persons ie ss’s mother dionna johnson teresa johnson’s other sister nola l johnson and teresa johnson’s mother the internal_revenue_code does not allow every taxpayer for whom a child is a qualifying_child to claim the child as a dependent instead ss can be treated as a qualifying_child with 5ss is a descendant of teresa johnson’s sister and this satisfies the relationship_test during ss lived with teresa johnson for the entire year and this satisfies the residence test in ss wa sec_3 years old and this satisfies the age_test 6a taxpayer must establish the total cost of monetary support expended on behalf of a claimed dependent from all sources for the relevant year sec_1_152-1 income_tax regs the term support includes items such as food shelter clothing medical and dental care education and the like id to determine whether a claimed dependent provided more than half of the support for himself or herself the amount of support provided by the claimed dependent is compared to his or her total amount of support sec_1_152-1 income_tax regs no party alleges nor does the record show that ss had independent means of supporting herself therefore we find that ss did not provide over half of the total amount of support that she received and that ss therefore satisfies the support_test respect to only one taxpayer for and since both teresa johnson and her sister nola l johnson claimed ss as a dependent on their form sec_1040 we must apply the tie-breaker rule set forth in sec_152 to determine whether ss is treated as the qualifying_child of teresa johnson or nola l johnson for tax_year under that rule if neither taxpayer claiming ss is a parent then ss is treated as the qualifying_child of the taxpayer with the highest adjusted_gross_income for the tax_year in question neither teresa johnson nor nola l johnson is a parent of ss therefore whoever had the higher adusted gross_income in would be entitled to treat ss as her dependent in teresa johnson had adjusted_gross_income of dollar_figure and nola l johnson had adjusted_gross_income of dollar_figure thus nola l johnson had the higher adjusted_gross_income and only she--not teresa johnson--is entitled to a dependency_exemption deduction for ss for in so holding we do not mean to imply that nola l johnson provided most of the support for ss nor that she provided more than teresa johnson provided on the contrary we find that teresa johnson provided more of ss’s support than her sister nola l johnson did however when sec_151 and sec_152 were amended for tax_year to change the focus of the support_test from the amount of support provided by the taxpayer to the amount of support provided by the claimed dependent congress made the support_test easier to meet and effectively gave families the discretion to decide which cohabitating relative could claim a dependent however congress still limited the number of taxpayers who could claim the dependent and did so with a revised tie-breaker rule in the event that a family cannot agree on who should claim a dependent and multiple taxpayers attempt to claim the dependent on their tax returns the tie- breaker rule will deny the claims of all but one taxpayer this rule is objective and has no exceptions for equity it merely operates to resolve the quesion in an objective and non-intrusive way despite the fact that teresa johnson took care of ss as if she were her own daughter and provided more support than her sister nola l johnson there is no basis under sec_152 or otherwise for a court to override congress’s tie-breaker rule iii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 we concluded above that under the tie-breaker rule ss is not to be treated as the qualifying_child of teresa johnson for for purposes of sec_152 accordingly ss cannot be treated as a qualifying_child of teresa johnson for purposes of sec_24 teresa johnson is therefore not entitled to a child_tax_credit for ss for iv earned_income_tax_credit sec_32 allows an eligible_individual an earned_income_tax_credit against that individual’s income_tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 under sec_32 a qualifying_child is defined the same as a qualifying_child under sec_152 without regard to the support_test under sec_152 or sec_152 7the amount of the credit is determined according to percentages that vary depending on whether the taxpayer has one qualifying_child two or more qualifying children or no qualifying children sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 see infra note sec_32 defines an eligible_individual as any other individual who does not have a qualifying_child if i that individual resided in the united_states for more than one-half of the year ii that individual and if married that individual’s spouse was over age but under age before the end of the year and iii that individual was not a dependent of another taxpayer for the year however sec_32 is of no help to teresa johnson because even if we assume arguendo that she were an eligible_individual with no qualifying children for she nonetheless would not be entitled to the earned_income_tax_credit for that is because teresa johnson reported adjusted_gross_income of dollar_figure in sec_32 completely phases out the earned_income_tax_credit for an eligible_individual with no qualifying children where the taxpayer has adjusted_gross_income in excess of dollar_figure for tax_year see revproc_2004_71 sec_3 2004_2_cb_970 we concluded above that under the tie-breaker rule ss is not to be treated as the qualifying_child of teresa johnson for purposes of sec_152 accordingly ss cannot be treated as a qualifying_child of teresa johnson for purposes of sec_32 teresa johnson is therefore not entitled to claim an earned_income_tax_credit for to reflect the foregoing decision will be entered for respondent
